Citation Nr: 1617002	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran's appeal is now in the jurisdiction of the Nashville, Tennessee RO.  

The Veteran appeared for a Travel Board hearing in October 2010.  A transcript of this hearing has been associated with the claims file.  

In January 2012, the Board remanded these matters for further development.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing impairment in the right ear and Level III hearing impairment in the left ear.

2.  From August 4, 2012, the Veteran's service-connected disabilities have precluded him from securing and maintaining substantially gainful employment.






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code (Code) 6100 (2015).

2.  The criteria for a TDIU from August 4, 2012, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in September 2008 and June 2012.  

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical examinations and opinions.  The examinations are adequate as they provide all information necessary to adjudicate the claims at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  The Agency of Original Jurisdiction's actions also substantially complied with the Board's January 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran also was provided an opportunity to set forth his contentions during the October 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2010 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss disability is severe enough to warrant a compensable disability rating.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a).

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz or Hz).  

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. §  4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.
The record contains the report of three complete audiological evaluations taken during the appeal period.  

On January 2009 VA audiology consultation (for hearing aid evaluation) and May 2009 VA audiology examination (for compensation and pension), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
50
60
LEFT
10
15
35
80
90

The pure tone threshold averages were 36 in the right ear and 55 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The diagnosis was moderate right ear high frequency sensorineural hearing loss and mild sloping to severe left ear mid to high frequency sensorineural hearing loss.  During both evaluations, the Veteran complained of difficulty hearing conversations.  

During his October 2010 hearing before the undersigned, the Veteran testified that his job as an engineer was eliminated and he was unable to apply for another job because he could not hear some of the frequencies of the machines and electronic alarms unless he was right next to the machines and alarms.  He also reported that he was unable to understand conversation unless he was looking directly at the person speaking and there were no distracting noises.  

A February 2013 VA Audiology Progress Note indicates that the Veteran's hearing had decreased in both ears since the January 2009 evaluation.  Although pure tone thresholds were not specifically provided, the audiologist noted increases in the right ear of about 10 decibels at 500, 1000 and 2000 and 15 decibels at 3000 and 4000 and in the left ear of 10 decibels at 2000 and 3000 since the January 2009 audiological evaluation.  Based on this information, the pure tone thresholds at that 


time were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
65
75
LEFT
10
15
45
90
90

Pure tone threshold averages were 49 in the right ear and 60 in the left ear.  The audiologist noted that the Veteran had speech recognition testing scores of 100 percent in the right ear and 84 percent in the left ear.

On July 2013 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
65
75
LEFT
20
20
45
90
95

The pure tone threshold average was 51 in the right ear and 62 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Again, the Veteran reported difficulty hearing conversation if he was in a noisy situation or if the speaker was not facing him.  The examiner noted that his hearing loss might limit the types of occupations he could hold and that he might have trouble working well in an environment that required him to often use non face-to-face communications equipment or in jobs that required a great deal of attention to high pitched sounds.  She indicated he was likely to need to face the speaker in order to consistently understand conversations.

The VA audiometry results from January and May 2009 audiological evaluations correspond to a numeric designation of Level I hearing in each ear.  38 C.F.R. § 4.85, Table VI.  The audiometry results from the July 2013 audiological evaluation correspond to a numeric designation of Level I in the right ear and Level II in the left ear.  Under 38 C.F.R. § 4.85, Table VII, the levels of hearing acuity on the January and May 2009 and July 2013 audiological evaluations warrant a zero percent rating under Code 6100.  

Regarding audiometry results from the February 2013 VA audiology consultation, the Board notes that the record does not indicate whether speech recognition testing was completed using the Maryland CNC test, as is required for rating hearing impairment under 38 C.F.R. § 4.86.  However, even assuming that February 2013 testing was completed using the Maryland CNC test, the results do not show the Veteran is entitled to a compensable evaluation for bilateral hearing loss.  Specifically, such audiometry results correspond to a numeric designation of Level I hearing in the right ear and Level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under 38 C.F.R. § 4.85, Table VII, these levels of hearing acuity warrant a zero percent rating.

Further, none of the VA audiometry results show an exceptional pattern of hearing impairment, so they cannot be rated under the alternate criteria in Table VIA, based only on pure tone thresholds.  See 38 C.F.R. § 4.86. 

The Veteran's lay assertions that his hearing impairment is greater than reflected by a noncompensable rating are insufficient to establish this is so.  He is competent to report that he has difficulty hearing because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann, 3 Vet. App. at 349.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that the auditory threshold levels in either ear have not undergone any significant increase or decrease so as to warrant a compensable rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating for bilateral hearing loss is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  His bilateral hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by that disability.  Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

A review of the May 2009 and July 2013 VA audiological examinations reflects that the examiners provided adequate descriptions of the functional effects of the Veteran's hearing loss (difficulty hearing conversation and hearing in noisy environments).  Based on consideration of all of the relevant evidence of record, the Board finds that impairment caused by hearing loss is contemplated by the rating assigned under Code 6100.  In short, there is no indication in the record that the average industrial impairment from the Veteran's bilateral hearing loss would be in excess of that contemplated by the assigned rating; his disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran has not argued that extraschedular consideration is warranted for his disabilities on a collective basis and the record does not reasonably raise such a theory.  See Yancy v. McDonald, 2016 WL 747304, at *9, No. 14-3390 (Vet. App. Feb. 26, 2016).  

Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.

TDIU

The Veteran asserts that he is entitled to a TDIU.  For the reasons that follow, the Board finds that a TDIU is warranted from August 4, 2012.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a). 
As noted in the January 2012 Board remand, the Veteran's TDIU claim is part of his claim for an increased initial rating for bilateral hearing loss, which has been granted from September 25, 2008, the date of receipt of his claim for service connection.  The Veteran has reported that he became too disabled to work in July 2012.  See May 2013 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability (TDIU claim).  However, a May 2013 response from his most recent employer (VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits) notes that his ending date of employment was August 3, 2012.  The employer response also notes that the Veteran's employment was terminated because he "voluntarily left."  

The Veteran's service-connected disabilities are coronary artery disease (CAD), rated 60 percent; posttraumatic stress disorder (PTSD), rated 30 percent; type II diabetes mellitus with hypertension, rated 20 percent; tinnitus, rated 10 percent; diabetic peripheral neuropathy of the lower extremities, each extremity rated 10 percent; hearing loss, rated noncompensable and erectile dysfunction, rated noncompensable.  The combined rating for the service-connected disabilities has been 80 percent from May 27, 2009 (including the bilateral factor for his peripheral neuropathy of the lower extremities from July 19, 2013).  Thus, the schedular requirements for a TDIU rating are met.  The question remaining is whether the Veteran's service-connected disabilities (alone) render him incapable of participating in a substantially gainful occupation. 

The Veteran's May 2013 TDIU claim reflects that he has completed 4 years of college and earned a bachelor of science degree in chemical engineering.  He has no other education or training.  He reported being employed as an engineer until December 2008 and as a "rental associate" until July 2012, when he became too disabled to work.  He claims that "all" his service-connected disabilities prevent him from securing or following substantially gainful employment.  

A November 2012 Memorandum from a VA Vocational Rehabilitation Counselor notes that the Veteran "has been determined infeasible for Vocational Rehabilitation and Employment services" due to his service-connected disabilities (CAD, PTSD, diabetes mellitus with hypertension, tinnitus and hearing loss.)  It is noted that, when working at factory, the Veteran was "unable to hear instruction or emergency alerts" or the "forklifts, alarms, or people talking to him giving instructions or warnings."  

July 2013 VA examination reports note that the Veteran's service-connected disabilities result in occupational impairment.  Specifically, the PTSD examination report notes that, when he is around people, the Veteran's "irritability has been a problem in the past and most recently working in sales in that he would get angry or irritated with someone and then just have to walk away which did not allow much efficacy in doing a sales job."  The diabetes mellitus and CAD examination reports note that these disabilities preclude gainful sustained physical occupations requiring lifting, loading and climbing, but do not preclude gainful sedentary occupations.  Regarding his hearing loss disability, the audiology examination report notes that the Veteran "may have trouble working well in environments which require him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.), or in jobs which require a great deal of attention to high pitched sounds (such as monitoring medical equipment or other 'beeps and pings').  He is likely to need to face the speaker in order to consistently understand conversation."

Although individually, none of the Veteran's disabilities appear to preclude him from working, resolving the benefit of the doubt in his favor, the Board finds that the combined effect of the Veteran's service-connected disabilities would preclude the Veteran from securing or following a substantially gainful occupation.  His PTSD would affect the Veteran's ability to interact socially in a workplace, and particularly his ability to interact with the public (as noted by the July 2013 VA PTSD examiner).  The Veteran's most recent work experience involved working with the public, in sales.  As he has competently and credibly reported, his hearing loss and tinnitus impaired his ability to hear warnings, alarms and machinery during his factory employment as an engineer.  Further, a July 2013 VA examiner opined that the Veteran's diabetes mellitus, bilateral peripheral neuropathy and CAD restrict his employment in physical occupations requiring lifting, loading and climbing.  Finally, a VA Vocational Rehabilitation Counselor has determined that the Veteran's service-connected disabilities have rendered him "infeasible for Vocational Rehabilitation and Employment services." 

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Based on the foregoing, the Board finds that the overall evidence of record shows the Veteran would have difficulty with most occupations due to his service-connected disability symptoms.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The ending date of the Veteran's employment was August 3, 2012.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted from August 4, 2012.\


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to a TDIU from August 4, 2012, is granted, subject to the regulations governing payment of monetary awards.




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


